DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0037] line one 1, the term “Referring to Fig. 2, he housing” should be replaced by “Referring to Fig. 2, the housing”. Appropriate correction is required.
The disclosure is objected to because of the following informalities: Paragraph [0046] line one 9, the term “popping out of the sleeve 250” should be replaced by “popping out of the sleeve 240”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mandelli et al (US 20080063672 A1) in view of Pflueger et al (US 6123198 A).
Regarding claim 1, Mandelli discloses a cosmetic container (Abstract), comprising: a housing assembly (see annotated Fig. 1 below); and a cover assembly snap fitted to the housing 

    PNG
    media_image1.png
    875
    709
    media_image1.png
    Greyscale
 
Pflueger teaches a cosmetic container with an inner outer side wall and a spaced apart outer wall which with the cover cooperate to insulate the hollow space (Cl 1, Line 60-64), with decorative ornament such as printing, picture, or the like (Fig. 2 and Cl 2 line 21-24) in order to make the apparatus visually appearing (Cl 2 line 21), and provide the user of an alternative options to decorate the apparatus. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the air space of the transparent cosmetic apparatus of Mandelli with the decorative 
Regarding claim 2, Mandelli and Pflueger disclose the claimed invention of claim 1. Mandelli further discloses a modified outer cap (Fig. 2, 2nd embodiment)  with the rest of device in Fig. 1 (1st embodiment) is the same (Cl 3 line 10-11), with the outer cap further comprises a lid (Fig. 2, lid 61) sealing the air space so in this variation, cosmetic product 2 is contained in a cartridge 7 which, as opposed to being formed in one piece with body 40 of cap 6, is connected removably to cap 6, by releasable, e.g. male/female, connecting members 50, so that it can be replaced with another cartridge 7 (Cl 3 line 11-16)  . 
 It would have been obvious to one having ordinary skill in the art before the effective filing date to combine embodiments of Mandelli and Pflueger to have a lid on the outer cap as taught by the 2nd embodiment of Mandelli so in this variation, cosmetic product 2 is contained in a cartridge 7 which, as opposed to being formed in one piece with body 40 of cap 6, is connected removably to cap 6, by releasable, e.g. male/female, connecting members 50, so that it can be replaced with another cartridge 7 .
Regarding claim 3, Mandelli and Pflueger disclose the claimed invention of claim 2. Mandelli further discloses the lid (61) covers 15the interior shell and the exterior transparent shell (Fig. 2).  
Regarding claim 5, Mandelli and Pflueger disclose the claimed invention of claim 1. Mandelli does not explicitly disclose an inner cap (12) received in the outer cap (see annotated Fig. 1). However, Mandelli further discloses the cover assembly further comprises the outer cap (see annotated Fig. 1 above) received in an inner cap (Fig. 1, 12) (para. 0015). 

Regarding claim 6, 20 Mandelli and Pflueger disclose the claimed invention of claim 4. Mandelli further discloses the inner cap (12) comprises: a forward portion having a first profile (see annotated Fig. 1 below); a rim having a second profile (see annotated Fig. 1 below); and an intermediate portion sandwiched between the forward portion 14and the rim (see annotated Fig. 1 below), wherein the intermediate portion has a diameter that gradually varies in size at positions of increasing distance from the forward portion (see annotated Fig. 1 below). 

    PNG
    media_image2.png
    837
    306
    media_image2.png
    Greyscale
 
Regarding claim 7, Mandelli and Pflueger disclose the claimed invention of claim 1. Mandelli further discloses the housing assembly comprises: a base (Fig. 1, 13); a spiral (see annotated Fig. 1 below) disposed over the base and comprising a shaft (See annotated Fig. 1 below) and a helical track on an inner peripheral surface of the shaft (see annotated Fig. 1 below, 18); a sleeve seated on the spiral (see annotated Fig. 1 below) and comprising an aligning member (see annotated Fig. 1 below); and a carrier slidably mounted in the sleeve (See annotated Fig. 1 below) and comprising a stem (Fig. 1, 32) extending through the aligning member and a least one lug projecting from the stem (see annotated Fig. 1 below, 33) and engaged with the helical track (18) to cause the carrier to move relative to the base (Para. 0014).

    PNG
    media_image3.png
    844
    280
    media_image3.png
    Greyscale

Regarding claim 8, Mandelli and Pflueger disclose the claimed invention of claim 7. Mandelli further discloses the aligning member divides the sleeve into a front segment distal to the base and a rear segment proximal to the base, the front segment has a first diameter, and the rear segment has a second diameter less than the first diameter.  

    PNG
    media_image4.png
    633
    323
    media_image4.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mandelli et al (US 20080063672 A1), Pflueger et al (US 6123198 A) as applied to claim 1 above, and further in view of Ho et al (US 6065640 A).
Regarding claim 4, Mandelli and Pflueger disclose the claimed invention of claim 1.
Mandelli and Pflueger do not explicitly discloses the decorative material is a combination of solid and liquid.

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the decorative material of the cosmetic container of Mandelli and Pflueger with the solid and liquid decorative material as taught by Ho which can resemble a snow globe including a liquid with particles of white "snow", yet it is both functional and aesthetically pleasing. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mandelli et al (US 20080063672 A1), Pflueger et al (US 6123198 A) as applied to claim 7 above, and further in view of Kang (US 20080277300 A1).
Regarding claim 17, the combination of Mandelli and Pflueger disclose the claimed invention of claim 7 except the housing assembly further comprises a weight block received in the base. Kang teaches a lipstick case with a weight block (Fig.2, 24) received in the base (Fig. 2, 23) so that the user may put the lipstick case in a case or on a dressing table. Since the lipstick case of the present design has the weight block 24 inside the short tube 23, it can stand and lie more stably (Para. 0061).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination device of Mandelli and Pflueger be made with the weight block as taught by Kang so that the user may put the lipstick case in a case or on a dressing table. Since the lipstick case of the present design has the weight block 24 inside the short tube 23, it can stand and lie more stably.

Allowable Subject Matter
Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772